Appeal from a *534judgment of the Supreme Court at Special Term, entered August 25, 1976 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to invalidate the petition for opportunity to ballot for the public office of State Senator, 41st Senatorial District, in a Conservative Party primary election and declared said petition valid. The failure of the subscribing witness on sheets three and four of the petition for opportunity to ballot to specify either the election district in which she presently resides or the one where she resided at the time of the last general election is a substantial departure from the requirements of section 148-a of the Election Law which renders these sheets of the petition invalid (Matter of Periconi v Marotta, 34 AD2d 1035; see Matter of Rutter v Coveney, 38 NY2d 993; Matter of Berry v Dodd, 38 NY2d 995). Accordingly, since the petition for opportunity to ballot contains less than the 77 signatures required for a valid petition, the judgment of Special Term must be reversed. Judgment reversed, on the law and the facts, and petition granted, without costs. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.